Title: John Adams to Thomas Jefferson, 28 June 1812
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy, June 28 1812
          I know not what, unless it were the Prophet of Tippacanoe, had turned my Curiosity to inquiries after the metaphisical Science of the Indians their ecclesiastical Establishments and theological Theories: but your Letter, written with all the Accuracy perspicuity and Elegance of your youth and middle Age, as it has given me great Satisfaction, deserves my best Thanks.
          It has given me Satisfaction, because, while it has furnished me with Information where all the Knowledge is to be obtained, that Books afford: it has convinced me that I Shall never know much more of the Subject than I do now. As I have never aimed at making any Collection of Books upon this Subject I have none of those you have abridged in So concise a manner. Lafitau, Adair and De Bry were known to me only by Name.
          The various Ingenuity which has been displayed in Inventions of Hypotheses to account for the original Population of America; and the immensity of learning profusely expended to Support them: have appeared to me, for a longer time than I can precisely recollect; what the Physicians call the Litteræ nihil Sanantes, Whether Serpents Teeth were Sown here and Sprung up Men; whether Men and Women dropped from the Clouds upon this Atlantic Island; whether the Almighty created them here, or whether they immigrated from Europe: are questions of no moment to the present or future happiness of Man. Neither Agriculture Commerce, Manufactures Fisheries, Science, litterature Taste, Religion, Morals, nor any other good will be promoted, or any Evil averted, by any discoveries that can be made, in answer to these questions.
          The Opinions of the Indians and their Usages, as they are represented in your obliging Letter of the 11. June, appear to me to resemble the Platonizing Philo, or the Philonizing Plato, more than the  Genuine System of Judaism.
          The Philosophy both of Philo and Plato are at least as absurd It is indeed less intelligible.
          Plato borrowed his doctrines from Oriental and Egyptian Philosophers, for he had travelled both in India and Egypt.
          The Oriental Philosophy, immitated and adopted in part, if not the whole both by Plato and Philo was
          1 One God the good
          2 The Ideas, the thought, the Reason, the Intellect the Logos the Ratio, of God.
          3 Matter, the Universe the Production of the Logos, or contemplations of God. This Matter was the Source of Evil.
          Perhaps, the three powers of Plato, Philo, the Egyptians and Indians cannot be distinctly made out, from your Account but of the Indians, but
          1. The great Spirit, the good, who is worshiped by the Kings, Sachems and all the great Men in their Solemn Festivals as the Author, the Parent of Good.
          2 The Devil, or the Source of Evil. They are not metaphisicians enough as yet as to Suppose it, or at least to call it matter, like the Wiseacres of Antiquity, and like Frederic the Great, who has written a very Silly Essay on the origin of Evil, in which he ascribes it all to Matter, as if this was an original discovery of his own.
          The Watchmaker has in his head an Idea of the System of a Watch before he makes it. The Mechanician of the Universe had a compleat Idea of the Universe before he made it: and this Idea this Logos, was almighty or at least powerful enough to produce the World. but it must be made of Matter which was eternal. For creation out of Nothing was impossible. And Matter was unmanageable. It would not, and could not be fashioned into any System, without a large mixture of Evil in it, for Matter was essentially evil.
          The Indians, are not Metaphisicians enough to have discovered This Idea this Logos this intermediate Power between good and Evil, God and Matter. But of the two Powers The Good and the Evil they Seem to have a full Conviction; and what Son or Daughter of Adam and Eve has not?
          
          This Logos of Plato, Seems to resemble if it was not the Prototype of the Ratio and its Progress of Manilius The Astrologer; of the Progress of the Mind of Condorcet; and the Age of Reason of Tom Paine.
          I could make a System too. The Seven hundred Thousand Soldiers of Zingis, when the whole or any part of them went to battle, they Sett up a howl, which resembled nothing that human Imagination has conceived, unless it be the Supposition that all the Devils in Hell were let loose at once to Sett up an infernal Scream; which terrified their Ennemies and never failed to obtain them Victory. The Indian Yell resembles this: and therfore America was peopled from Asia.
          Another System. The Armies of Zingis Sometimes, two or three or four hundred Thousands of them, Surrounded a Province in a Circle, and marched towards the Centre, driving all the wild Beasts before them, Lyons Tigers Wolves Bears & every living thing, terrifying them with their Howls and Yells, their Drums Trumpetts &c till they terrified and tamed enough of them to Victual the whole Army. Therefore the Scotch Highlanders who practice the Same Thing in miniature are emigrants from Asia. Therefore the American Indians, who, for any thing I know, practice the Same custom are emigrants from Asia or Scotland.
          I am weary of contemplating Nations from the lowest and most beastly degradations of human Life, to the highest Refinements of Civilization: I am weary of Philosophers Theologians Politicians and Historians. They are immense Masses of Absurdities, Vices and Lies.  Montesquieu had Sense enough to Say in Jest; that all our Knowledge might be comprehended in twelve Pages in Duodecimo: and, I believe him, in earnest. I could express my Faith in Shorter terms. He who loves the Workman and his Work, and does what he can to preserve and improve it, Shall be accepted of him.
          I also have felt an Interest in the Indians and a Commiseration for them from my Childhood. Aaron Pomham the Priest and Moses Pomham the King of the Punkapaug and Neponsit Tribes, were frequent Visitors at my Fathers house at least Seventy Years ago. I have a distinct remembrance of their Forms and Figures. They were very aged, and the tallest and Stoutest Indians I have ever Seen. The Titles of King and Priest, and the Names of Moses and Aaron were given them no doubt by our Massachusetts Divines and Statesmen. There was a numerous Family in this Town, whose Wigwam was within a Mile of this House. This Family were frequently at my Fathers house And I in my boyish Rambles used to call at their Wigwam, where I never failed to be treated with Whortle Berries Blackberries Strawberries or Apples Plumbs Peaches &c for they had planted a variety of fruit Trees about them. But the Girls went out to Service and the Boys to  Sea, till not a Soul is left. We Scarcely See an Indian in a year. I remember the Time when Indian Murders, Scalpings Depredations and conflagrations were as frequent on the Eastern and Northern Frontier of Massachusetts as they are now in Indiana, and Spread as much terror. But Since the Conquest of Canada, all this has ceased; and I believe with you that another Conquest of Canada will quiet the Indians forever and be as great a Blessing to them as to Us.
          The Instant Instance of Aaron Pomham made me Suspect that there was an order of Priesthood among them. But according to your Account, the Worship of the good Spirit was performed by the Kings Sachems and Warriors as among the Ancient Germans whose highest Rank of Nobility were Priests. The Worship of the Evil Spirit, by the Conjurers, Jongleurs, Præstigiatores.
          We have War now in Earnest. I lament the contumacious Spirit that appears about me. But I lament the cause that has given too much Apology for it; the total Neglect and absolute Refusal of all maratime Protection and Defence.
          Money, Mariners, and Soldiers, would be at the Public Service, if only a few Frigates had been ordered to be built—Without this our Union will be a brittle China Vase a house of Ice or a Palace of Glass. I am Sir, with an affectionate Respect
          yours
          
            John Adams
        